Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered on or about August 15, 1995, which, inter alia, granted plaintiffs’ motion for summary judgment on the issue of liability under Labor Law § 240 (1) and denied defendants-appellants’ cross motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Plaintiff, who was injured as the result of a fall when cleaning for the first time the top of a newly constructed glass enclosure, was not engaged in the type of routine household window washing maintenance work excluded from statutory protection (see, Brown v Christopher St. Owners Corp., 87 NY2d 938). The IAS Court therefore properly imposed liability on defendants for failure to furnish safety devices (Labor Law § 240 [1]). Concur — Rosenberger, J. P., Rubin, Kupferman and Nardelli, JJ.